Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the surface part” in Line 2.  It shall be “the protrusion “.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP09053584 to Okada (The art rejection is based on the respective English translation by J-Piat Pat).
In Reference to Claim 1
Okada discloses A compressor comprising: an orbiting scroll (Fig. 3, 23) having an orbiting scroll wrap; a fixed scroll (Fig. 3, 8) having a fixed scroll wrap; and a protrusion (Fig. 3, 25, the Office considers that a protrusion is not limited to a single protrusion which reduces the distance) that is disposed at the orbiting scroll wrap or the fixed scroll wrap and that reduces a distance between the orbiting scroll wrap and the fixed scroll wrap (As showed in Fig. 3), wherein the orbiting scroll and the fixed scroll are configured to, based on the orbiting scroll orbiting with respect to the fixed scroll, define a plurality of contact points between the orbiting scroll wrap and the fixed scroll wrap, and wherein the protrusion is disposed at an innermost contact point (As showed in Fig. 3, the protrusion 25 is the innermost contact point) of the plurality of the contact points (as showed in Fig. 3, there are 4 points) that is located at an innermost area in the radial direction.

    PNG
    media_image1.png
    631
    649
    media_image1.png
    Greyscale

In Reference to Claim 4
Okada discloses the orbiting scroll and the fixed scroll are configured to make four contact points (Fig. 3, as showed) between the orbiting scroll wrap and the fixed scroll wrap based on the orbiting scroll orbiting with respect to the fixed scroll.
In Reference to Claim 5
Okada discloses the protrusion  is disposed at one of the contact points. (As showed in Fig. 3, the protrusion is one of the 4 contact points)
In Reference to Claim 17
Okada discloses the protrusion  is disposed at either the fixed scroll wrap or the orbiting scroll wrap (Fig. 3, 23).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4291098 to Sakamoto, the art rejection is made based on the English translation by J-PiatPat.
In Reference to Claim 18
Sakamoto discloses a compressor comprising: an orbiting scroll (Fig. 1, 11) having an orbiting scroll wrap; a fixed scroll (Fig. 1, 2) having a fixed scroll wrap; and a protrusion (Fig. 8, 13/14, the Office considers that “a protrusion” is not limited to a single protrusion.  Therefore Sakamoto discloses that protrusion is arranged on both orbiting and fix scroll surface) that is disposed at the orbiting scroll wrap or the fixed scroll wrap and that reduces a distance (As showed in Fig. 8, the distance between 13 and 14 has been reduced) between the orbiting scroll wrap and the fixed scroll wrap, wherein the protrusion surfacing part is disposed at both the fixed scroll wrap and the orbiting scroll wrap (Fig. 8, 13/14), and the protrusion surfacing part of the fixed scroll wrap contacts the protrusion surfacing part of the orbiting scroll wrap based on orbiting of the orbiting scroll.
Allowable Subject Matter
Claims 2, 6-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim3 is allowed.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
The amended drawing filed on 5/31/2022 has been accepted.  The objection to drawing has been withdrawn.
The Claim amendment has overcome the 35 USC 112(f) and USC 112(b) Claim rejection.
Starting on Page 9, the Applicant argues 35 USC 102/103 claim rejection to Claim 1, 2, 4, 5, and 17.  The argument is true.  However, the Office respectfully disagrees as explained in the claim rejection.  The Office considers “a protrusion” can be any protrusion.
Starting on Page 18, the Applicant argues the Claim rejection to Claim 18.  The argument is true.  However, it is based on the amended claim.  And Claim 18 is rejected based on the new ground of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/28/2022